Citation Nr: 0429868	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for seborrheic dermatitis and folliculitis of the 
scalp.

4.  Entitlement to an initial compensable evaluation for the 
residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1975 to January 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issues of entitlement to service 
connection for an eye disorder and gastritis, the action 
requested in the Board's previous remand has been 
accomplished to the extent necessary for current appellate 
review.

The Board further notes that while the claims on appeal 
previously included entitlement to service connection for 
bilateral hearing loss, the record indicates that service 
connection for this disability was granted by a rating 
decision in March 2004 with a noncompensable rating, and 
there is no indication that the veteran has expressed 
disagreement with this rating decision.  Consequently, this 
issue is no longer a subject for current appellate 
consideration.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for seborrheic dermatitis and folliculitis of 
the scalp, and entitlement to an initial compensable 
evaluation for the residuals of a right clavicle fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The veteran does not have an eye disability that is 
related to active service.  

2.  Current findings or diagnoses of gastritis have not been 
related to active service.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2003).

2.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claims and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in the rating decision of February 2001, the 
April 2002 statement of the case, the Board's remand of June 
2003, and correspondence dated in July 2003.  Moreover, the 
veteran has been advised of the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file.  The 
Board further observes that the claim for service connection 
for an eye disorder is arguably subject to denial as a matter 
of law based on essentially undisputed facts, and that 
therefore, the VCAA is not applicable to this claim.

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO and the 
Board came after the initial unfavorable rating action, and 
there is no notice that specifically requests that the 
appellant provide any evidence in the veteran's possession 
that pertains to the claim as addressed in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), as 
demonstrated by the foregoing communications from the RO and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under VCAA is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the content elements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

The Board additionally notes that the record contains an 
October 2003 VA eye examination (the claims folder indicates 
that the veteran did not report for his VA stomach 
examination and this will be discussed more fully below) and 
VA treatment records that further enable the Board to assess 
the existence of relevant current disability and whether such 
disability is related to active service.  Thus, based on all 
of the foregoing, the Board finds that remand of this matter 
for further notice and/or development under the VCAA would be 
an unnecessary waste of appellate time and resources.


I.  Entitlement to Service Connection for an Eye Disorder

Background

Service medical records reflect that at the time of his 
entrance examination in May 1975, the veteran's distant 
vision was 20/20, bilaterally.  Physical examination in 
September 1987 revealed distant and near visual acuity of 
20/15, bilaterally.  Clinical evaluation of the eyes at this 
time revealed normal findings and the veteran denied any 
history of eye trouble.  

VA general medical examination in December 2000 revealed that 
the veteran reported being knocked unconscious as a result of 
an injury during service, and that he had subsequently had 
severe headaches accompanied by blurred vision and dizziness.  
Examination of the eyes revealed negative findings.

At the veteran's hearing before the Board in February 2003, 
the veteran testified that after he had his in-service head 
injury in 1990, his eyes began deteriorating (transcript (T.) 
at pp. 8-9).  He began having problems about six months later 
and would wear inexpensive non-prescription glasses (T. at p. 
10).  He believed that his eye problem was secondary to his 
head injury (T. at pp. 10-11).  The veteran denied that there 
was ever a diagnosis other than myopia (T. at pp. 16-17).

A VA outpatient record from March 2003 reflects that the 
veteran denied that his vision was blurred.

VA eye examination in October 2003 revealed that the veteran 
related a history of being struck in the head by debris from 
a tank he was repairing during service, and that he believed 
his vision began to decline after this injury.  Distant 
visual acuity in the veteran's right eye was 20/20-1 and in 
the left, 20/50+2, and near visual acuity was 20/70-2 on the 
right and 20/200 on the left.  The impression was 
presbyopia/refractive error.  The VA examiner commented that 
the veteran's complaint of a visual decrease at distance and 
especially at near was likely due to his refractive error and 
the onset of presbyopia.  The examiner found that there was 
no sign of any chronic visual disability beyond these 
findings causing the veteran's current visual decrease.





Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Board has carefully reviewed the evidence of record, and 
initially observes that despite the treatment records and 
recent VA examination, since the evidence does not reflect a 
current diagnosis or finding of disability associated with 
the veteran's eyes, other than there is no current evidence 
of disability that can be linked to service.  Congenital 
disorders such as  refractive error or presbyopia are not 
disabilities for VA disability compensation purposes.  
38 C.F.R. § 4.9 (2003).  

Moreover, the October 2003 VA examiner specifically concluded 
that the veteran's complaint of a visual decrease at distance 
and especially at near was likely due to his refractive error 
and the onset of presbyopia, and that there was no sign of 
any chronic visual disability beyond these findings causing 
the veteran's current visual decrease.

Thus, the only relevant opinion of record does not find that 
the veteran has any current visual pathology other than 
refractive error and does not link any eye disability to the 
veteran's active service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim and 
service connection for an eye disorder is denied.  


II.  Entitlement to Service Connection for Gastritis

Background 

Service medical records reflect that in July 1979, the 
veteran's complaints included various gastrointestinal (GI) 
symptoms.  In October 1980, the veteran reported complaints 
of weakness, indigestion, lower abdominal pain, and sleep 
problems.  The assessment was viral syndrome.  The following 
day, the veteran still reported having weakness, indigestion, 
and burning abdominal pain.  The assessment at this time was 
viral syndrome.

Service medical records also reflect that in March 1981, the 
veteran complained of pain on the right side, and the 
assessment was benign abdominal pain.  In October 1981, the 
veteran complained of general malaise, and other GI symptoms.  
The assessment at this time was gastroenteritis.  In March 
1985 the veteran complained of stomach problems.  In 
September 1985, the veteran complained of symptoms of cold 
and abdominal pain, and the assessment was viral syndrome.  
In October 1990, there was a sudden onset of GI symptoms and 
the assessment was gastritis.  

A VA outpatient record from April 2000 reflects that the 
veteran complained of having a lot of acid reflux and other 
intermittent GI symptoms.  The assessment included gastritis 
versus gastroesophageal reflux disease (GERD).  

In a claim filed in December 2000, the veteran sought service 
connection for gastroesophageal reflux disease (GERD) 
(Gastritis).

VA general medical examination in December 2000 revealed that 
the veteran had current complaints of acid reflux indigestion 
and dyspepsia, and it was noted that service medical records 
indicated that there was a past diagnosis of gastritis.  
Physical examination of the abdomen indicated no organomegaly 
but there was slight epigastric tenderness.  Diagnostic 
studies were interpreted to reveal no stricture, mass, or 
ulceration.  The assessment included GERD for which the 
veteran indicated he was currently taking antacids.  

At the veteran's hearing before the Board in February 2003, 
the veteran testified that he did not experience problems 
with gastritis or GERD until he got out of the service (T. at 
p. 14).  The only symptoms he had during service were two 
episodes involving food poisoning and other than that, he did 
not really have any symptoms during active duty (T. at p. 
14).  Within a couple of months after discharge, he started 
having symptoms and began taking antacids (T. at p. 14).  He 
did not seek treatment for this condition until he went to 
the VA in approximately 1999 (T. at pp. 14-15).  He would 
experience problems related to this condition at the rate of 
two to three times a week (T. at p. 15).

A VA outpatient record from March 2003 reflects that 
complaints included slight indigestion, nausea, and weakness.  
The diagnostic impression included dyspepsia.  

In the Board's June 2003 remand, the Board requested that the 
veteran be afforded a VA examination to determine whether he 
had a GI disability and if so, whether it was related to 
service.

In a letter from the RO in July 2003, the veteran was advised 
that in the event the veteran did not report for an 
examination in connection with an original claim for service 
connection, the claim would be decided based on the evidence 
of record.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Board has carefully reviewed the evidence with respect to 
this claim and first recognizes that it shows relatively 
recent diagnoses of current GI disability, including GERD in 
December 2000.  Therefore, the Board will give the veteran 
the benefit of the doubt, and assume that he does suffer from 
current GI disability.

The Board also notes that although the veteran denies any 
treatment for gastritis during service other than treatment 
on two occasions for food poisoning, service medical records 
do reflect an assessment of gastroenteritis in October 1981, 
and that there was an assessment of gastritis in October 
1990.

However, as has been clearly made plain to the veteran on 
multiple occasions over the history of this claim, in order 
to prevail on his claim, there must also be medical evidence 
linking a current GI disability to service, and the evidence 
does not contain such medical evidence.  It should also be 
noted that the statements of the veteran and his 
representative that seek to link current relevant symptoms or 
diagnoses to service are of minimal weight as the opinions of 
laypersons as to issues of medical causation are of little or 
no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Moreover, the veteran's own testimony denies the onset of 
chronic GI symptoms until after service, describing that his 
two in-service episodes were acute in nature.  The record 
also reflects that following the veteran's final episode of 
GI complaints in October 1990, there is no indication of any 
additional treatment or complaints of GI symptoms during 
service prior to the veteran's discharge in January 1993 
contained in any of the service medical records (and the 
veteran has also denied any chronic disability in service), 
and the first indication that there was any GI complaint 
after service is demonstrated by a VA outpatient record from 
April 2000 (the veteran also admits that he did not seek 
actual treatment from VA until 1999).  Thus, the medical 
evidence of record reflects that the earliest onset of 
disability was in 1999 or 2000.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any current GI disability and service, 
and that service connection for gastritis is therefore not 
warranted.

In reaching this decision, the Board recognizes that it 
remanded this issue to provide the veteran with an 
examination for the purpose of obtaining an opinion as to the 
etiology of any current GI disability, and or to ascertain 
whether the current GI disability was chronic in nature; and 
the examination did not take place.  However, there is a 
notation in the record that he failed to report for this 
examination without explanation (and neither the veteran nor 
his representative have offered an explanation since the date 
of this notation), there is no indication that he did not 
receive adequate notice of the scheduled examination, and he 
was advised in the VCAA letter of July 2003, that failure to 
report for an examination in connection with an original 
compensation claim requires that the claim be adjudicated 
based on the evidence of record.  38 C.F.R. § 3.655 (2003).  
Thus, the Board concludes that there is no justification on 
this record for another remand to afford the veteran with an 
examination, and that in any event, the Board is arguably now 
required to decide the claim on the current record under 
38 C.F.R. § 3.655.


ORDER

The claim for service connection for an eye disorder is 
denied.

The claim for service connection for gastritis is denied.


REMAND

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for seborrheic dermatitis 
and folliculitis of the scalp, the Board notes that the RO 
has adjudicated this issue only based on the rating criteria 
in effect prior to the effective date of the "new" criteria 
for this disability (which became effective on August 30, 
2002), and the proper criteria for rating disorders of the 
skin must be used for the appropriate time periods in this 
case.  The Board further notes that the veteran has not been 
furnished with a VA skin diseases examination since the 
effective date of the "new" criteria.  

Consequently, the Board finds that remand of this issue is 
required so that the veteran can be afforded a new VA skin 
diseases examination that will allow the veteran's service-
connected skin disorder to be rated in accordance with the 
"new" rating criteria.

With respect to the issue of entitlement to an initial 
compensable evaluation for the residuals of a right clavicle 
fracture, the Board has reviewed the testimony of the veteran 
at the time of his hearing before the Board and finds that it 
reflects that the veteran demonstrated some limitation of 
motion that was not indicated at his last VA joints 
examination in December 2000 (T. at p. 5).  In addition, 
while the veteran's claim of arthritis of the right shoulder 
at the time of the hearing is not supported by the current 
medical evidence of record (January 2001 X-rays were not 
interpreted to reveal arthritis), the statements of the 
veteran imply some worsening of his condition since his 
previous VA examination.  

Therefore, the Board finds that this issue should also be 
remanded so that the veteran can be afforded with an 
examination to determine the current level of disability 
associated with the veteran's service-connected residuals of 
right clavicle fracture.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
skin diseases examination to determine 
the nature and severity of his service-
connected seborrheic dermatitis and 
folliculitis of the scalp in accordance 
with the new rating criteria.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  The veteran should also be afforded a 
new VA joints examination to determine 
the nature and severity of his service-
connected residuals of right clavicle 
fracture.  Specifically, the examiner 
should report the range of motion for the 
veteran's right shoulder and comment on 
the presence of any subluxation or 
dislocation.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the skin 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, he is advised that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



